UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Amwest Imaging Incorporated (Name of registrant as specified in its charter) Nevada 27-2336038 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 10213 Penrith Avenue, Unit 104 Las Vegas, Nevada 89144 (702) 882-3106 (Address and telephone number of registrant’s principal executive offices) Harold P. Gewerter, Esq., Ltd. Law Offices of Harold P. Gewerter, Esq. 2705 Airport Drive North Las Vegas, Nevada 89032 Telephone: (702) 382-1714 Facsimile No. (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Proposed Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered per Share ($) Fee($) Shares of Common Stock, par value $ $ $ 1 4,000,000 shares are being offered by a direct offering at the price of $.01 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus Amwest Imaging Incorporated 4,000,000 Shares of Common Stock $0.01per share $40,000 Maximum Offering Amwest Imaging Incorporated (“Company”) is offering on a best-efforts basis a maximum of 4,000,000 shares of its common stock at a price of $0.01 per share. This is the initial offering of Common Stock of Amwest Imaging Incorporated and no public market exists for the securities being offered.The Company is offering the shares on a “self-underwritten”, best-efforts all or none basis directly through our officer and director.The shares will be offered at a fixed price of $.01 per share for a period not to exceed 180 days from the date of this prospectus. There is no minimum number of shares required to be purchased. Patrick Moore, the sole officer and director of Amwest Imaging Incorporated, intends to sell the shares directly.No commission or other compensation related to the sale of the shares will be paid to our officer and director.The intended methods of communication include, without limitations, telephone, and personal contact.For more information, see the section titled “Plan of Distribution” and “Use of Proceeds” herein. The proceeds from the sale of the shares in this offering will be payable to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account, f/b/oAmwest Imaging Incorporated.A Trust Account will hold all the subscription funds pending placement of the entire offering.This offering is on a best effort, all-or-none basis, meaning if all shares are not sold and the total offering amount is not deposited by the expiration of the offering, all monies will be returned to investors, without interest or deduction. The Officer and director of the issuer and any affiliated parties thereof will not participate in this offering. The offering shall terminate on the earlier of (i) the date when the sale of all 4,000,000 shares is completed or (ii) one hundred and eighty (180) days from the date of this prospectus.Amwest Imaging Incorporated will not extend the offering period beyond one hundred and eighty (180) days from the effective date of this prospectus. Amwest Imaging Incorporated is a development stage, start-up company and currently has no operations. Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a complete loss of your investment. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES DIVISION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Prior to this offering, there has been no public market for Amwest Imaging Incorporated’s common stock. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See the section titled “Risk Factors” herein. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.AMWEST IMAGING INCORPORATED MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHISE THE OFFER OR SALE IS NOT PERMITTED. Amwest Imaging Incorporated does not plan to use this offering prospectus before the effective date. The date of this Prospectus is , 2010. 1 Table of Contents PART I: INFORMATION REQUIRED IN PROSPECTUS 5 SUMMARY OF PROSPECTUS 5 General Information about the Company 5 The Offering 6 RISK FACTORS 7 RISKS ASSOCIATED WITH THIS OFFERING 9 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 11 PLAN OF DISTRIBUTION 12 Offering will be Sold by Our Officer and Director 12 Terms of the Offering 13 Deposit of Offering Proceeds 14 Procedures and Requirements for Subscription 14 DESCRIPTION OF SECURITIES 14 INTEREST OF NAMED EXPERTS AND COUNSEL 15 DESCRIPTION OF OUR BUSINESS 16 General Information 16 Business Overview 16 Product Development 16 Industry Analysis 17 Marketing 17 Growth Strategy of the Company 18 Competitor Analysis 18 12 Month Growth Strategy and Milestones 18 Patents and Trademarks 19 Need for any Government Approval of Products or Services 19 Government and Industry Regulation 19 Research and Development Activities 19 Environmental Laws 19 Employees and Employment Agreements 19 DESCRIPTION OF PROPERTY 19 LEGAL PROCEEDINGS 19 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 19 FINANCIAL STATEMENTS 21 a) Audited Financial Statements as of April 30, 2010 21 b) Unaudited Financial Statements as of August 31, 2010 31 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 35 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FISCAL DISCLOSURE 37 FINANCIAL DISCLOSURE 37 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 38 BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 38 EXECUTIVE COMPENSATION 39 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 39 FUTURE SALES BY EXISTING STOCKHOLDERS 40 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 40 INDEMNIFICATION 40 AVAILABLE INFORMATION 41 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS 42 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 42 INDEMNIFICATION OF DIRECTORS AND OFFICERS 42 RECENT SALES OF UNREGISTERED SECURITIES 43 EXHIBITS 43 UNDERTAKINGS 43 2 PARTI: INFORMATION REQUIRED IN PROSPECTUS AMWEST IMAGING INCORPORATED 10, UINT 104 LAS VEGAS, NEVADA 89144 SUMMARYOF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus. In this prospectus, unless the context otherwise denotes, references to “we,” “us,” “our” and “Company” refer to “Amwest Imaging Incorporated”. GeneralInformation about the Company Amwest Imaging Incorporated was incorporated in the State of Nevada on April 7, 2010.Amwest Imaging’s primary focus is to help companies become more efficient through digital conversion and indexing of documentation.As more business is conducted digitally, an integral part has become the proper capturing of the documentation for search and analysis.Digitization of files will increase productivity, aid in business analysis and reduce storage cost significantly.Concise and accurate availability of information leads to greater efficiency in an increasingly competitive world.Digitally capturing as much information as possible and coupled with the ability to search the information effectively provides a business with unparalleled internal control. Our target markets include, but are not limited to, state and local governments, the medical field, construction industry, legal firms and other business that have storage and retrieval needs.We are confident that our business model is a mutually beneficial relationship between our corporate growth and providing a vehicle for clients to harness internal efficiency and improve their productivity. Amwest Imaging Incorporated is a development stage company that has not significantly commenced its planned principal operations. Amwest Imaging Incorporated operations to date have been devoted primarily to start-up and development activities, which include the following: 1. Development of the Amwest Imaging Incorporated business plan; 2. Due diligence on purchasing/leasing of production equipment; 3. Initiated working on sales and marketing material; 4. Conducted due diligence and identified two major classifications of market segmentation to target and adopted a focused marketing strategy.These classifications include: · Small Businesses and Reprographic Companies · Medical, Legal, Construction and Government Institutions Amwest Imaging Incorporated is attempting to become operational and anticipates sales to begin approximately six months following the placement of our offering.In order to generate revenues, Amwest Imaging Incorporated must address the following areas: 1. Promoting our services as cost savings while increasing productivity:Clients will realize cost savings through diverse balance sheet line items including a reduction in storage costs, increased productivity and streamlined efficiency.Increased productivity and manpower efficiency is a result of effective internal control and the availability of complete business analysis. 2. Effectively market our services to our selected target markets: Joining trade organizations and establishing referral relationships will initially serve to establish our Company as a viable competitor and attracting market share.Target Marketing specific firms, companies, and overall industries through efficient due diligence should prove cost conscientious and hopefully reflect positively on the bottom line of the Company.Conducting business by portraying a professional image and competence in the marketplace should result in a solid foundation for a Company built for long term success. 3 3. Constantly monitor our market: We plan to constantly monitor our targeted market segmentations and adapt to customer needs, wants and desires.To be successful we plan to evolve and diversify or expand our scope of services to satisfy our clients. 4. Run our Company ethically and responsibly: Conduct our business and ourselves ethically and responsibly. The Company believes that raising $40,000 through the sale of common equity is sufficient for the company to become operational and sustain operations through the next twelve (12) months. The capital raised has been budgeted to establish our infrastructure and to become a fully reporting company. We believe that the recurring revenues from services performed will be sufficient to support ongoing operations. Unfortunately, this can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flow from services will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. Amwest Imaging Incorporated currently has one officer and director. This individual allocates time and personal resources to Amwest Imaging Incorporated on a part-time basis and devotes approximately 10 hours a week to the Company. As of the date of this prospectus, Amwest Imaging Incorporated has 9,000,000 shares of $0.001 par value common stock issued and outstanding. Amwest Imaging Incorporated has administrative offices located on the premises of our President, Patrick Moore, which he provides on a rent free basis.The address is 10213 Penrith Avenue, Unit 104, Las Vegas, Nevada 89144. Amwest Imaging Incorporated’s fiscal year end is February 28. TheOffering The following is a brief summary of this offering.Please see the “Plan of Distribution” section for a more detailed description of the terms of the offering. Securities Being Offered: 4,000,000 shares of common stock, par value $.001 Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days.In the event we do not sell all of the shares before the expiration date of the offering, all funds raised will be promptly returned from the escrow account and returned to the investors, without interest or deduction. Escrow Account: The proceeds from the sale of the shares in this offering will be payable to “Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account, f/b/o Amwest Imaging Incorporated” and will be deposited in a non-interest/minimal interest bearing bank account until all offering proceeds are raised. All subscription agreements and checks are irrevocable and should be delivered to Law Offices of Harold P. Gewerter, Esq. Failure to do so will result in checks being returned to the investor, who submitted the check. Amwest Imaging Incorporated trust agent, Harold p. Gewerter, Esq. acts as legal counsel for Amwest Imaging Incorporated and is therefore not an independent third party. Net Proceed to Company: Use of Proceeds: We intend to use the proceeds to expand our business operations. Number of Shares Outstanding Before the Offering: 9,000,000 common shares Number of Shares Outstanding After the Offering: 13,000,000 common shares 4 The offering price of the common stock bears no relationship to any objective criterion of value and has been arbitrarily determined. The price does not bear any relationship to Amwest Imaging Incorporated assets, book value, historical earnings, or net worth. Amwest Imaging Incorporated will apply the proceeds from the offering to pay for accounting fees, legal and professional fees, equipment, office supplies, salaries/contractors, sales and marketing, and general working capital. The Company has not presently secured an independent stock transfer agent. Amwest Imaging Incorporated has identified several agents to retain that will facilitate the processing of the certificates upon closing of the offering. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for Amwest Imaging Incorporated common stock exists. Please refer to the sections herein titled “Risk Factors” and “Dilution” before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following tables set forth summary financial data derived from Amwest Imaging Incorporated financial statements. Table A is the Audited Statement of Operations for the period from inception (April 7, 2010) to April 30, 2010.Table B is the Unaudited Statements of Operations for the period from May 1, 2010 through August 31, 2010 and the period from inception (April 7, 2010) through August 31, 2010. The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. As shown in the financial statements accompanying this prospectus, Amwest Imaging Incorporated has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. 5 Table A: Audited Statements of operations data AMWEST IMAGING INC. (A Development Stage Company) Statement of operations For the period from inception (April 7, 2010) to April 30, 2010 April 7, 2010 (Inception) through April 30, 2010 Revenues $
